Earl Warren: I think you have a moment or so, Mr. Ringold.
Solie M. Ringold: Mr. Chief Justice and may it please the Court. Mr. Justice Whittaker, in response to a question concerning the necessity or the right to a hearing, it was our opinion that this statute in this particular situation deprived the plaintiffs of a hearing. For that reason, at its inception, our complaint was drawn on that basis and paragraph 5 of our complaint as it appears on page 2 of the printed record, upon they did execute such oath, his employment be terminated. Thereupon, there was a denial by the State. Request for admissions were made which admitted that the statute would be construed in that fashion to deny a hearing. The findings of fact in conclusions of law, conclusion, Finding of Fact number 6 was then included.
Earl Warren: You say there was a stipulation in the trial below that -- to the effect that that he would not be -- these people would not be accorded a hearing.
Solie M. Ringold: Request for admission were made and in -- and the findings of fact were based upon the answers to the requests for admissions.
Earl Warren: Well, I thought you said --
Solie M. Ringold: Yes.
Earl Warren: -- from the matter of stipulation just a moment ago.
Solie M. Ringold: I said their answers, Mr. Chief Justice --
Earl Warren: Yes.
Solie M. Ringold: -- to our request for admissions, indicated that a hearing would not be granted.
William J. Brennan, Jr.: Do you remember what the number of that, Mr. Ringold?
Solie M. Ringold: I do not believe that is in the printed record.
Earl Warren: But it --
Solie M. Ringold: I would have to go through --
William J. Brennan, Jr.: Number 5?
Solie M. Ringold: Two or five. In any event --
William J. Brennan, Jr.: (Inaudible)
Solie M. Ringold: In any event --
Earl Warren: Let me ask you this, Mr. Ringold. In your brief, you state that -- that the 1955 law repealed that portion of the law which -- which accorded a hearing.
Solie M. Ringold: This --
Earl Warren: Now, and Mr. Fuller says that that law as it set out on -- on page 67, 68 of his brief is still a law and that such a hearing can be held. Will you tell us why there is that difference of opinion between you and what you base it on?
Solie M. Ringold: The question I assume, Mr. Chief Justice, depended upon whether or not a review by implication took place or not. This was why we interpreted as a review by implication having taken place by virtue of the 1955 Act. And again, that was why we framed the complaint originally to specifically raise the question. And this matter was argued in the lower court, it was argued in the Supreme Court of the State of Washington. We of course extensively argued it with respect to the Attorney General's list. We did raise the question with respect to a -- we -- we cited Slochower and those other matters. Then when the original opinion of the Supreme Court came down, the focal point then, it became much more pointed as to whether or not the hearing issue was raised. And in our petition for rehearing, pages 41 to 45 of the unprinted record, we specifically raise the --
Hugo L. Black: What did you say? And could you just read us a sentence or two to see that --
Solie M. Ringold: Yes, Your Honor. The Wyman case clearly establish that public employment was not a privilege which could be denied for any reason whatsoever. The United States Supreme Court's unanimous holding was that eligibility for public employment can only be conditioned on requirements which had a reasonable relation to fitness. The importance of this aspect of our argument was totally overlooked by this Court in its failure to mention and apply the doctrine of Swayze, Schwer, Canniburgh, Slochower. It is --
Speaker: (Inaudible)
Solie M. Ringold: I am reading from the unprinted --
Speaker: (Inaudible)
Solie M. Ringold: This is our petition for rehearing.
Hugo L. Black: But you can leave that with us, can't you? Or else I should --
Solie M. Ringold: It is in the record.
Hugo L. Black: -- the other side would agree to this. (Inaudible)if they agreed to this.
Solie M. Ringold: Yes, it is in the record.
Hugo L. Black: Do we have that --
Solie M. Ringold: Yes.
Hugo L. Black: -- for rehearing?
Solie M. Ringold: Yes, Mr. Justice Black. It is no answer to say Learner Dylan and Adler. Each of these cases involved hearings to determine the fitness of the employee for employment under the state's right to investigate the qualifications of the employees. And then we underlined. "There is not one case decided by the Supreme Court of the United States which holds that the State may discharge an employee solely upon refusal to subscribe to an oath that he is not a subversive person."
Felix Frankfurter: Am I -- am I wrong, as I read complete through your 86-paged brief in the Supreme Court too hurriedly to have missed that you discussed this opinion in that brief.
Solie M. Ringold: Page 35 of our brief, Your Honor.
Felix Frankfurter: Under what heading does that come? And just with the -- the heading, thinking that the heading --
Solie M. Ringold: Under due process.
Felix Frankfurter: The first point was the hearing as to the nature of the organization, is that right?
Solie M. Ringold: Court please, page 35 of the respondent's brief in the Supreme Court of the State of Washington. In Slochower versus Board or Education's --
Felix Frankfurter: What is the heading under which this appears?
Solie M. Ringold: The heading under which it appeared is under due process that scienter is a necessary element in oaths of nonmembership in proscribed organizations. We then cited Slochower. The plaintiff claimed this privilege, we quoted Mr. Justice Clark, then we said the Court discusses Adler Garner and then says, “But in each of these cases, it was emphasized that the State must conform to the requirements of due process. The summary dismissal of appellant violates due process of law.” This is emphasized, Mr. Justice Frankfurter.
Felix Frankfurter: Do you think that's the discussion of the requirement of a hearing?
Solie M. Ringold: I -- well, we certainly felt it was.
Felix Frankfurter: Well, maybe -- maybe it was. All I said was when I saw --
Solie M. Ringold: We --
Felix Frankfurter: -- the headings that scienter was required, I didn't think I'd find under it a discussion of hearing that may --
Solie M. Ringold: Well --
William J. Brennan, Jr.: (Inaudible)
Solie M. Ringold: I am sorry, Mr. Justice Brennan. This was one of them, and in their -- I think there were others and I don't have them before me now.
William J. Brennan, Jr.: (Inaudible)
Solie M. Ringold: My recollection was that after the admissions were made, an argument was had before the trial court, I prepared the findings of fact and the conclusions of law and they were presented to the Attorney General's office. They incorporated finding number 6, they were approved and in -- in accordance with the original complaint which initiated the action.
Hugo L. Black: Well, your arguments would not -- before the trial court, your arguments or the other side's arguments?
Solie M. Ringold: There were. We presented a written brief and the state's Attorney General --
Hugo L. Black: Are they in the record?
Solie M. Ringold: They are not, You Honor.
Hugo L. Black: Are they available?
Solie M. Ringold: I believe they are.
Earl Warren: Would each of you supply us with -- with your briefs, please, a copy of your brief?
Speaker: Yes, we will, Your Honor.
Felix Frankfurter: We have your brief in the record, but I do not think --
Earl Warren: Not the trial court.
Hugo L. Black: Not the trial court.
Felix Frankfurter: No, no because that means --
Hugo L. Black: Is it their briefs in the trial court?
Felix Frankfurter: Yes, but even beyond. In the Supreme Court, we have the appellant brief, but we do not have the state's brief, Mr. Chief Justice.
Earl Warren: The state wasn't a company --
Hugo L. Black: But the State have a --
Felix Frankfurter: The State of the appellant in the Supreme Court of -- of --
Earl Warren: Yes.
Felix Frankfurter: And we do not --
Earl Warren: Yes.
Solie M. Ringold: Mr. Justice Frankfurter --
Felix Frankfurter: We do not have that. We do have the -- the present appellant's brief.
Earl Warren: Yes.
Solie M. Ringold: Yes. The --
Earl Warren: Would you supply that too, please, Mr. Fuller?
Herbert H. Fuller: I will, Mr. Chief Justice.
Earl Warren: Thank you very much.
Solie M. Ringold: The state's brief in the State Supreme Court only argued the state constitutional issues, did not argue the federal constitutional issues which had been raised. They were the appellants --
Felix Frankfurter: Yes, isn't it?
William J. Brennan, Jr.: What you had advanced (Inaudible)?
Solie M. Ringold: We'll do so, Mr. Justice Brennan. May I just mention, our brief in opposition to the motion to dismiss, I think that we discussed that. A motion to dismiss was made upon this precise ground.
Earl Warren: Thank you.
Solie M. Ringold: Thank you.